Citation Nr: 1502434	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-28 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected pulmonary tuberculosis, minimal, inactive, with chronic obstructive pulmonary disease (COPD), prior to January 17, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued the Veteran's service-connected pulmonary tuberculosis, minimal, inactive, with COPD rating at 60 percent.  The Veteran's rating was subsequently increased to 100 percent as of January 17, 2014, in a January 30, 2014 rating decision.  

In the November 2013 remand the Board stated that the Veteran's claim for an increased rating for service-connected pulmonary tuberculosis, minimal inactive, with COPD, was intertwined with his claim of clear and unmistakable error (CUE) in a September 1972 decision addressing the same disability.  The Board, upon further consideration, has determined that these issues are not intertwined because the CUE matter involves the Veteran's alleged entitlement to a 100 percent rating for one year from September 25, 1972.  See the informal hearing presentation of October 2013.  Because there is not an overlap between the time period at issue in the CUE claim and this appeal, the Board can thus reach this decision independent of the CUE issue which is again referred back to the AOJ.  

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  A review of the Veteran's electronic VA folders reveal that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.

A claim for a total disability rating based on individual unemployability (TDIU) is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest evaluation possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record indicates that the Veteran has not indicated that he is unemployable due to his inactive tuberculosis disability, and no evidence of the record for the time period under appeal suggests the Veteran is unemployable.  Consequently there is no claim for TDIU currently in appellate status before the Board.

The issue of whether clear and unmistakable error is present in a September 25, 1972, rating decision has been raised by the record in October 29, 2013, and February 21, 2014, informal hearing presentation (IHP) statements to the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

For the period of appeal prior to January 17, 2014, the Veteran's service-connected pulmonary tuberculosis, minimal, inactive, with COPD did not produce an FEV-1 less than 40 percent predicted, or; the ratio of FEV in one second to FVC less than 40 percent, or; Diffusion Capacity of the Lung for Carbon monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pumonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catherization), or; epidode(s) of acute respiratory failure, or; require outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6600 (2014).  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for pulmonary tuberculosis, minimal, inactive, with COPD, for the period of appeal prior to January 17, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.96, 4.97, Diagnostic Codes 6731, 6600 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2014).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a February 2010 letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  The Veteran was also notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess, 19 Vet. App. 473.  The Veteran's increased rating claim was subsequently adjudicated in a February 2011 rating decision.  Thus, because the VCAA notice provided occurred before the initial unfavorable decision on the claim, VA's duty to notify in this case has been satisfied. 

B.  Duty to Assist

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's VA treatment records, identified private treatment records, and service treatment records have been associated with his electronic VA folder.  

Additionally, VA examinations were performed in March 2010, October 2010, and January 2014,  to determine the extent of the Veteran's pulmonary disability.  The Board finds that the information obtained is sufficient to allow the Board to render an informed determination in light of the applicable diagnostic criteria.  While the 2010 examiner noted the claims file had not been provided for review, the Board does not find that such makes the examination reports inadequate, as the examiner reported the clinical findings pertaining to the service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

An October 2006 rating decision increased the Veteran's rating for pulmonary tuberculosis, minimal, inactive, with chronic obstructive pulmonary disease, from 0 percent to 60 percent.  The Veteran did not appeal that decision.  In January 2010 the Veteran submitted a claim for an increased rating for the same disability.  

Of note, both the October 2013 and February 2014 informal hearing presentations state that the Veteran is currently challenging the RO's October 2006 rating decision which increased his disability rating from 0 to 60 percent.  The Board, after a thorough review of the record, has found nothing to indicate a disagreement with, or appeal of, that decision by the Veteran.  Therefore, as stated above, that decision became final, and it is the RO's February 2011 rating decision which is currently under appeal.  

After a careful review of the record, and for the reasons and bases expressed below, the Board finds that a rating in excess of 60 percent from prior to January 17, 2014, is not warranted.  

A.  General Increased Rating Principles 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014). 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The Board will, in accordance with above, determine whether staged evaluations are warranted in this instance.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Veteran's claim in this case was received by VA in January 2010, the Board's relevant focus is upon the evidence concerning the severity of his disability from January 2009 to January 17, 2014, at which time the Veteran received a 100 percent disability rating from the RO.  

It is the defined and reliably applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  The Board acknowledges that there may be more than one plausible interpretation of the competent and credible evidence of record.  However, deference to the Board is appropriate where inferences are tethered to the evidentiary record.  See Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007) (citing Cao He Lin v. U.S. Dep't of Justice, 428 F.3d 391, 405 (2d Cir. 2005) ("Without some specific evidence concerning practices in China, the IJ's [immigration judge] conclusion . . . is speculative." )).  

B.  Increased Rating - Chronic, Inactive, Pulmonary Tuberculosis

Respiratory disorders are rated under 38 C.F.R. § 4.97, Diagnostic Codes (DC) 6600 through 6817, and 6822 through 6847.  Chronic, inactive, pulmonary tuberculosis is rated under DC 6731.  Under DC 6731, residuals of obstructive lung disease, which accurately describes the Veteran's disability, are rated under DC 6600, chronic bronchitis.  

Pulmonary function tests (PFTs) are required to evaluate under DC 6600 unless a maximum exercise capacity test is of record and results are 20 ml/kg/min or less, there is documented pulmonary hypertension or cor pulmonale or right ventricular hypertrophy, there have been one or more episodes of acute respitory failure, or when outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).  VA notes that PFTs must be conducted post-drug or post-medication or post-inhalation therapy, because it is the post-drug or post-therapy results that are considered for rating purposes.  See 38 C.F.R. § 4.96(d)(5).  Post-bronchodilator PFTs are only not required when pre-bronchodilator PFTs are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  Evaluation should be done based on PFTs even when they are not consistent with clinical findings unless the examiner states why the PFTs are invalid.  38 C.F.R. § 4.96(d)(3).  When there is a disparity between the results of different PFTs (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), the test result deemed by the examiner to most accurately reflect the level of disability is used for rating purposes.  See 38 C.F.R. § 4.96(d)(6).  If the FEV-1 and FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d)(7).  

Under DC 6600, a 60 percent evaluation is assignable for bronchial bronchitis with FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/gk/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, DC 6600.  A 100 percent evaluation is assignable for FEV-1 less than 40 percent predicted, or; the ratio of FEV in one second to FVC less than 40 percent, or; Diffusion Capacity of the Lung for Carbon monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pumonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by echo or cardiac catherization), or; epidode(s) of acute respiratory failure, or; a requirement for outpatient oxygen therapy.  Id.

The Veteran contends that his service-connected pulmonary tuberculosis, minimal inactive, with COPD, is entitled to a rating greater than 60 percent disabling prior to January 17, 2014.  

In his January 29, 2010, claim for an increased rating the Veteran stated that he believed his disability has increased in severity.  In March 2010 the Veteran submitted a statement saying that he becomes short of breath even while sitting down, and will wake up at night out of breath.  The Veteran also stated that he experienced more pain when breathing, and that his breathing was so strained that it is loud and disturbing to others.  Also in March 2010, the Veteran's wife submitted a statement saying the Veteran was unable to climb stairs or walk to the mailbox (roughly 100 feet) without stopping to breathe, and that this difficulty breathing continues at night.  Additionally, she observed that it is "work" for him to breathe, and as a result he is constantly tired.  Finally, also in March 2010, a friend of the Veteran submitted a statement echoing the Veteran and wife's observations.  Specifically, the friend noted that the Veteran could not help with basic duties at the VFW, such as sweeping, mopping the floor, and taking out the trash, duties that he could help do previously.  

In October 2011 the Veteran submitted another statement regarding his claim.  In that statement he outlined the inhalers he was prescribed in 2010, as well as the examinations and testing he underwent during the time his claim was pending.  

Following his claim for an increased rating in January 2010, the Veteran received a  VA examination in March, 2010.  The March 2010 examination did not include the PFTs required by DC 6600, and therefore the RO scheduled the Veteran for an addendum examination in July 2010.  The July VA examiner reported that a post-bronchodilator PFT was not given to the Veteran because he was experiencing pain and palpitations during forced expiratory maneuvers.  In the October 2013 IHP the Veteran's representative raised the issue of these July 2010 results not being part of the Veteran's claim record, as well as their sufficiency.  The Board notes that the results of the PFTs are not part of that record.  However, because a post-bronchodilator PFT is required unless the pre-bronchodilator PFTs are normal, or the examiner determines and states why they should not be done, these partial results are not valid for rating purposes, and therefore not required for the Board decide this appeal.  See 38 C.F.R. § 4.96(d)(4).  Moreover, PFT results were obtained shortly thereafter, in October 2010, which are adequate and, therefore, no prejudice results to the Veteran.  

Because of the issues with the March and July 2010 examinations, the Veteran was again scheduled for a VA examination in October 2010 in order to conduct the required PFTs.  The October 2010 PFT results indicated that post-bronchodilator testing resulted in an a FEV-1 of 49 percent, a FVC of 68 percent, a FEV-1/FVC of 55 percent, and a DLCO of 41 percent.  The Veteran's representative also raised the issue of the absence of these results from the Veteran's claims file in the October 2013 IHP.  These PFT results are now part of the Veteran's claim file, thereby remedying that concern.  Pre-bronchodilator results showed an FEV-1 of 41.8 percent, a FVC of 55.4 percent, and a FEV-1/FVC of 58 percent.  

Also during the October 2010 examination the Veteran reported progressive shortness of breath, dyspnea on minimal exertion, pain with deep breathing, fatigue and weakness.  He reported a cough one or several times daily with occasional purulent sputum.  The examiner noted there was shortness of breath on minimal exertion (rising from chair and walking across the room).  The disability had effects on daily activities which were severe as to chores; moderate as to shopping; mild as to bathing and dressing and which prevented sports.  

Subsequent to the Board's remand to the RO in November 2013, the Veteran was provided another VA examination on January 17, 2014.  At that VA examination the Veteran used his inhaler one hour before testing, and the examiner reported an FVC of 50 percent, an FEV-1 of 25 percent, and an FEV-1/FVC of 39 percent.  A DLCO test was not conducted because the Veteran was unable to tolerate further testing.  The examiner stated the FEV-1 test most accurately reflected the Veteran's level of disability.  The examiner noted that the disability resulted in lack of stamina and increased shortness of breath on mild exertion.

The Veteran and others have submitted multiple statements outlining the significant breathing difficulties the Veteran experienced during the period January 2009 to January 17, 2014.  Despite the Board's recognition of the competence and credibility of these lay statements, 38 C.F.R. § 4.96(d)(3) nonetheless requires the Board's evaluation be done based on the results of PFTs, even when they are not consistent with clinical findings, unless the examiner states why the PFTs are invalid.  See 38 C.F.R. § 4.96(d)(3).  The only PFT results of record during the time period under appeal are from the October 2010 examination.  As stated previously, those results establish that the Veteran had an FEV-1 of 49 percent, a FVC of 68 percent, a FEV-1/FVC of 55 percent, and a DLCO of 41 percent.  There are no statements by the examiner that those results are invalid.  

As reflected in the rating criteria, a 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/gk/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, DC 6600.  The Veteran's PFT results of  FEV-1 of 49 percent, FVC of 68 percent, FEV-1/FVC of 55 percent, and DLCO of 41 percent rest within the 60 percent rating criteria of DC 6600.  Further, none of the other conditions contemplated by DC 6600 for a 100 percent rating, cor pumonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or outpatient oxygen therapy apply to the Veteran.  See 38 C.F.R. § 4.97, DC 6600.  

Based on the above, the Board finds that the Veteran has not met the criteria for a rating in excess of 60 percent under DC 6600 during the period of time covered by this claim, that is, prior to January 17, 2014.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  There is no evidence prior to that date showing that the Veteran met the criteria for a 60 percent evaluation.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable as there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  Assignment of staged ratings has been considered and is not applicable.  See Hart, supra.

The Veteran's service-connected disability, pulmonary tuberculosis, minimal, inactive, with COPD, is manifested by signs and symptoms such as shortness of breath, fatigue, and weakness.  The Board finds that these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic code in the rating schedule which corresponds to inactive tuberculosis provides a disability rating on the basis of the Veteran's signs and symptoms.  See 38 C.F.R. § 4.97, Diagnostic Codes 6731 and 6600.  The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture described above.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a rating in excess of 60 percent for pulmonary tuberculosis, minimal, inactive, with COPD, is denied prior to January 17, 2014.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


